UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6590



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT CHAEGON KIM,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-97-117-A, CA-00-1645-AM)


Submitted:   June 21, 2001                  Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Chaegon Kim, Appellant Pro Se. Robert Clifford Chesnut,
Assistant United States Attorney, Randy I. Bellows, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Chaegon Kim appeals the district court’s orders denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000) and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s orders and find no reversible error.

Accordingly, we deny the motion for a certificate of appealability

and dismiss the appeal on the reasoning of the district court.

United States v. Kim, Nos. CR-97-117-A; CA-00-1645-AM (E.D. Va.

Feb. 7, 2001; filed Mar. 9, 2001, entered Mar. 13, 2001).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2